Citation Nr: 0532484	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-04 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbar spine disability, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected headaches.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from November 1985 to June 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The issue of an initial evaluation in excess of 10 percent 
for the service-connected headaches is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDING OF FACT

In a signed statement received at the September 2005 hearing 
and in the testimony offered at the September 2005 hearing, 
the veteran indicated that he wished to withdraw his claim 
for an increased rating for the service-connected lumbar 
spine disability.  



CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as 
to the issue of an increased rating for the service-connected 
lumbar spine disability have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  

Further, a Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2005).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b) (2005).  

Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204(a).  If the 
appeal involves multiple issues, the withdrawal must specify 
that the appeal is withdrawn in its entirety, or list the 
issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b).  

In a signed statement received at the September 2005 hearing 
conducted by the undersigned Veterans Law Judge, prior to 
active consideration and promulgation of a decision by the 
Board, the veteran stated, in pertinent part, that he "wished 
to withdraw his appeal of arthritis."  

During the hearing, the receipt of the written withdrawal was 
noted.  Furthermore, the veteran's representative agreed with 
the statement that it was the veteran's intent to withdraw 
his claim for an increased evaluation for the service-
connected low back disability.  The veteran was present when 
the representative made this statement and did not offer any 
correction.  

This statement and the testimony at the hearing clearly 
express a desire to withdraw the issue of an increased rating 
for a lumbar spine disability on appeal before the Board.  

As a result of this withdrawal, no allegations of error of 
fact or law remain before the Board for consideration with 
respect to this issue certified on appeal.  Therefore, the 
Board does not have jurisdiction to review the appeal of this 
issue.  



ORDER

The appeal as to the issue of an increased rating for the 
service-connected lumbar spine disability is dismissed.  



REMAND

In a January 2004 rating decision, service connection for 
headaches associated with a cervical spine disability was 
granted.  A 10 percent evaluation was assigned for this 
disability.  A January 29, 2004 letter notified the veteran 
of this decision.   

In a Statement of the Accredited Representative dated January 
29, 2005, the veteran's symptoms were noted to include 
headaches.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  

While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  38 C.F.R. § 20.201.  

Given the context of the January 2005 statement, the Board 
construes it to be a Notice of Disagreement with the initial 
evaluation assigned to the headache disability in the January 
2004 rating decision.  

The veteran has not yet been provided a Statement of the Case 
for the issue of an initial evaluation in excess of 10 
percent for the service-connected headaches.  

In addition, he has not been notified of the necessity of 
submitting a Substantive Appeal for this issue.  Therefore, 
this issue must be remanded to the RO for the issuance of a 
Statement of the Case.  38 U.S.C.A. § 7105; see Buckley v. 
West, 12 Vet. App. 76 (1998).  

The record shows that the veteran was provided with a 
Veterans Claims Assistance Act (VCAA) notification letter in 
June 2003.  This letter included information regarding the 
original issue of entitlement to service connection for 
headaches.  

However, this letter failed to inform the veteran that he 
should submit any evidence in his possession that was 
relevant to his claim.  Therefore, the Board finds that the 
veteran should be provided with an additional letter that 
contains the complete notification required by VCAA.  

The veteran testified at the September 2005 hearing that he 
has received treatment for his service-connected headaches 
from several sources, including both VA and private sources.  
If the veteran submits a Substantive Appeal for the headache 
issue, the Board finds that an attempt must be made to obtain 
these records and associate them with the claims folder.  

Furthermore, the Board notes that the veteran has not been 
afforded a recent VA examination of his headache disability.  
If the veteran submits a Substantive Appeal, the Board finds 
that he should be scheduled for such an examination.  

Therefore, in order to afford the veteran due process and to 
assist him in the development of his claim, this matter is 
REMANDED to the RO for the following development:

1.  The RO must provide the veteran with 
a Statement of the Case for the issue of 
an initial evaluation in excess of 10 
percent for the service-connected 
headaches.  In addition, the veteran must 
be notified of the necessity for 
submitting a Substantive Appeal for this 
issue, and of the time limit for so 
doing.  It should be stressed to the 
veteran that if he does not submit a 
timely Substantive Appeal, no further 
action will be taken on this claim.  

After completion of the above, if and 
only if a timely Substantive Appeal is 
received for the issue of an initial 
evaluation in excess of 10 percent for 
headaches, the following development 
should also be completed:  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  This must include providing the 
veteran with a VCAA letter notifying him 
of the evidence required to substantiate 
his claim for an increased evaluation for 
headaches, what evidence VA is 
responsible for obtaining, and what 
evidence the veteran is responsible for 
obtaining.  Finally, the veteran must be 
notified to submit any evidence in his 
possession that pertains to his claim.  

3.  The veteran should be contacted and 
asked to provide the names and addresses 
of all private and VA treatment sources 
for his service connected headache 
disability from December 1997 to the 
present.  He should be notified that VA 
will attempt to obtain private records on 
his behalf with his permission, and 
provided with the appropriate permission 
forms.  The RO should then obtain to 
obtain any VA or private medical records 
not previously obtained, and associate 
them with the claims folder.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service connected 
headaches.  All indicated tests and 
studies should be conducted.  The 
frequency, length, and severity of any 
prostrating attacks should be noted.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  
VA will notify the veteran if further action is required on 
his or her part.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


